OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 20,1960. Pursuant to an order of this court, dated April 9, 1981, he was suspended until further order of this court.
On July 13, 1982 the respondent pleaded guilty in the County Court, Westchester County, to a scheme to defraud in the first degree, a class E felony (see Penal Law, § 190.65). On August 3, 1982 the respondent was sentenced, inter alia, to five years’ probation and was required to make full restitution.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
*21Mollen, P. J., Damiani, Titone, Lazer and Thompson, JJ., concur.